                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION


MICHAEL PERRY                                                                       PLAINTIFF
ADC #096905

v.                                  No: 5:19-cv-00088 JM-PSH


RORY GRIFFIN, et al.                                                              DEFENDANTS


                                               ORDER

        The Court has reviewed the Proposed Findings and Partial Recommended Disposition

submitted by United States Magistrate Judge Patricia S. Harris. No objections have been filed.

After carefully considering the record in this case, the Court concludes that the Proposed Findings

and Partial Recommended Disposition should be, and hereby are, approved and adopted in their

entirety as this Court’s findings in all respects.

        IT IS THEREFORE ORDERED that Griffin’s motion for summary judgment (Doc. No.

14) is granted, and Perry’s claims against Griffin are dismissed without prejudice. Griffin’s motion

to dismiss (Doc. No. 13) is denied as moot. Perry’s claims against the Medical Defendants remain

pending.

        DATED this 6th day of May, 2019.



                                                           _______________________________
                                                           UNITED STATES DISTRICT JUDGE
